Citation Nr: 1441577	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from March 1959 to February 1961, from November 1990 to April 1991, and additional U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO denied the Veteran's TDIU claim.

In a January 2013 decision, the Board denied the TDIU claim.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (JMR), which was granted by the Court in January 2014.  The January 2013 decision was vacated in the Court Order issued in January 2014, and the case was remanded to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU.   

The history reflects that in an October 2008 rating action, the RO denied a TDIU claim, and the Veteran appealed.  In a decision issued in January 2013, the Board also denied TDIU, finding that the Veteran was not precluded from participating in substantially gainful employment as a consequence of his service-connected disabilities.  Initially, the Board found that the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), as he had a 30 percent rating for service-connected hypertensive heart disease and a 10 percent rating for service-connected status post cerebrovascular accident (CVA) with residual left hemibody deficit, for a combined 40 percent rating for service-connected disabilities.  The Board then concluded that the Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences and denied referral to the Director of Compensation and Pension for extraschedular consideration of TDIU.

In making its determination, the Board placed reliance on an opinion expressed by a VA examiner in May 2012 to the effect that after review of the claims file, the CPRS chart, medical literature and an interview with the Veteran, it was less likely as not (less than 50/50 probability) that the Veteran's service-connected conditions, alone or in combination, precluded him from securing or maintaining gainful employment.  It was commented that he would be able to perform sedentary work.   

In the January 2014 JMR, the parties pointed to two bases in support of the JMR and motion to vacate and remand the Board's January 2013 decision.  First, the parties determined that the Board decision contained an inadequate statement of reasons and bases supporting the decision; specifically with regard to whether the May 2012 VA examination and opinion were compliant with the April 2012 remand.  As a related matter, the parties to the JMR noted that the April 2012 Board Remand had included an instruction that the examiner provide a complete rationale supporting the opinion that the Veteran was able to engage in sedentary work.  Essentially, the parties questioned whether the opinion was adequate and whether it was in compliance with development requested in the April 2012 Remand.  

Pursuant to the above discussion, the Board finds that additional action is necessary to ensure full compliance with the April 2012 remand directives.  In this regard, once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, RO compliance with a Remand is not discretionary; if the RO fails to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, in view of the JMR and the accompanying Order of the Court, further development of the case is necessary on Remand.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the same examiner who provided the May 2012 opinion provide an addendum to that opinion.  Based on a review of the Veteran's claims file, the results of his physical examination, the Veteran's lay statements, and any other pertinent evidence or information, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected status-post cerebrovascular accident with residual weakness of the left upper extremity and left hemi-body sensory deficit and/or his service-connected hypertensive heart disease, alone or in combination, preclude him from securing or maintaining substantially gainful employment.  The examiner is advised that neither the Veteran's nonservice-connected disabilities nor his age may be considered in determining whether he is unemployable solely as a result of his service-connected disabilities.  

It is imperative that a complete rationale be provided for opinions expressed, as no such rationale was provided in May 2012.  

In the event that the May 2012 examiner is unavailable to provide such an opinion, another qualified examiner may instead provide such opinion based on a comprehensive review of aforementioned evidence.  Again it is imperative that supporting rationale accompany the opinion(s) provided.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the TDIU claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



